DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makarychev-Mikhailov (U.S. Pub. No. 2017/0248308) in view of Coskrey (U.S. Pub. No. 2019/0178235).
Regarding Claim 1, Makarychev-Mikhailov discloses a system for supplying fuel, enabling communications, and conveying electrical power associated with operation of a hydraulic fracturing unit (250) associated with a plurality of hydraulic fracturing units (250), the system comprising: 
A fuel line connection assembly (274 and branches from 274 to 250) configured to be connected to the hydraulic fracturing unit (250) and to supply fuel from a fuel source (Paragraph: 0037]) to a first engine (first 254) connected to the hydraulic fracturing unit (250), the fuel line connection assembly (274 and branches from 274 to 250) comprising: 
A manifold line (274) defining an inlet end, an outlet end, and a flow path for fuel extending between the inlet end and the outlet end; and 
A distribution line (Figure 2: branch lines off 274 leading to 250) connected to the manifold line (274) and configured to provide flow communication between the manifold line (274) and the first gas turbine engine (first 254), wherein the fuel line connection assembly (274 and branches from 274 to 250) is configured to one of: 
Provide flow communication between one of the fuel source (Paragraph: 0037]) or a second engine (second 254) of the plurality of the hydraulic fracturing units (250) upstream of the first gas turbine engine (first 254) and a third gas turbine engine (third 254) of the plurality of hydraulic fracturing units (250) downstream of the first gas turbine engine (first 254); or 
Provide flow communication solely between the fuel source (Paragraph: 0037]) and the first engine (first 254); 
A communications cable (Paragraph [0035]) assembly configured to be connected to the hydraulic fracturing unit (250) and to enable data communications between the hydraulic fracturing unit (250) and one of a data center (260) remote from the hydraulic fracturing unit (250) or a second hydraulic fracturing unit (250) of the plurality of hydraulic fracturing units (250). 
Makarychev-Mikhailov does not disclose the first, second, or third engines being gas turbine engines; and 
While Makarychev-Mikhailov does disclose electrical power being supplied to the hydraulic fracturing units and other wellsite equipment, Makarychev-Mikhailov does not specifically disclose a power cable assembly configured to be connected to the hydraulic fracturing unit (250) and to convey electrical power between the hydraulic fracturing unit (250) and one or more of a remote electrical power source or one or more of the plurality of hydraulic fracturing units (250).
Coskrey discloses a fracturing trailer wherein the engine connected to a hydraulic fracturing unit is a turbine (Coskrey: Paragraph [0012]). 
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the turbine engine of Coskrey as the first, second and third engines in the invention of Makarychev-Mikhailov since Makarychev-Mikhailov teaches that it is well known in the art to use use an engine of undetermined type to utilize a hydraulic fracturing unit but leaves the reader to guess what the specific form of the engine might be, thus leading the reader to look elsewhere for a suitable engine known by those of ordinary skill in the art. The invention of Coskrey, describing such a engine, would have been obvious to use in combination. 
Examiner takes official notice that it is old and well known to use power cables to convey electrical power. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized a power cable to convey power as required in the invention of Makarychev-Mikhailov between the electrical power source and the hydraulic fracturing unit.
Regarding Claim 2, Makarychev-Mikhailov and Coskrey render obvious the system of claim 1, wherein the fuel connection assembly further comprises: 
An inlet coupling proximate the inlet end and configured to be connected to a fuel line (274) providing flow communication with the fuel source (Paragraph: 0037]); and 
An outlet coupling proximate the outlet end and configured to be connected to one of an inlet end of another manifold line (274) or a blocking device configured to prevent flow from the outlet end of the manifold line (274)(fuel lines must inherently have an inlet and an outlet coupling in order to connect between a fuel source and a device requiring fuel).
Regarding Claim 3, Makarychev-Mikhailov and Coskrey render obvious the system of claim 2, wherein: the manifold line (274) is a first manifold line (274 between first and second fracturing unit);  Page 56 of 68 49284393v1Non-Provisional Patent Application Attorney Docket No. B 107245 1060US 
The inlet coupling of the first manifold line (274 between first and second fracturing unit) is configured to connect with an outlet coupling of a second manifold line (274 between second and third fracturing unit) upstream relative to the first manifold line (274 between first and second fracturing unit); and 
The outlet coupling of the first manifold line (274 between first and second fracturing unit) is configured to connect with one of an inlet coupling of a third manifold line (274) or a blocking device configured to prevent flow from the outlet end of the first manifold line (274 between first and second fracturing unit).
Regarding Claim 4, Makarychev-Mikhailov and Coskrey render obvious the system of claim 2, but doesn’t disclose wherein: 
The inlet coupling of the first manifold line (274 between first and second fracturing unit) comprises one or more of a four-bolt flange or a first quick connect coupling configured to connect the inlet end of the first manifold line (274 between first and second fracturing unit) in a fluid-tight manner with one or more of a four-bolt flange or a second quick connect coupling of an outlet end of the second manifold line (274 between second and third fracturing unit); and 
The outlet coupling of the first manifold line (274 between first and second fracturing unit) comprises one or more of a four-bolt flange or a second quick connect coupling configured to connect the outlet end of the first manifold line (274 between first and second fracturing unit) in a fluid-tight manner with one of: one or more of a four-bolt flange or a first quick connect coupling of an inlet end of the third manifold line (274); or 
One or more of a four-bolt flange or a first quick connect coupling of the blocking device.
However, it would have been an obvious matter of art recognized equivalence to utilize a flanged connection or a operatively connectible connection such as a quick connect coupling to join segments of fluid bearing lines, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Makarychev-Mikhailov.
It would also have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the number of bolts securing a flange limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 5, Makarychev-Mikhailov and Coskrey render obvious the system of claim 1, wherein the communications cable assembly comprises a length of communications cable (Paragraph [0035]) including: 
A first end configured to be connected to a first unit interface connected to the hydraulic fracturing unit (250); and  Page 57 of 68 49284393v1Non-Provisional Patent Application Attorney Docket No. B 107245 1060US 
A second end configured to be connected to one of a data center (260) interface of the data center (260) or a second unit interface connected to the second hydraulic fracturing unit (250) )(a communications cable must inherently have first and second end interfaces in order to connect between a controller and a device to be controlled).
Regarding Claim 6, Makarychev-Mikhailov and Coskrey render obvious the system of claim 5, but do not disclose wherein one or more of the first end or the second end of the length of communications cable (Paragraph [0035]) comprises a quick connecter configured to be connected to one or more of the first unit interface or the data center (260) interface.
Examiner takes official notice that it is old and well known to use operatively connectible data cables to transmit data between a data center and devices to be controlled by said data in order to allow for the repurposing and reuse of said data cables.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized a communications cable with a quick connector interface on its first and second ends.
Regarding Claim 7, Makarychev-Mikhailov and Coskrey render obvious the system of claim 1, wherein the communications cable assembly comprises: 
A length of communications cable; and a communications cable storage apparatus configured to be connected to the hydraulic fracturing unit, to store the length of communications cable when not in use, and to facilitate deployment of at least a portion of the length of communications cable for connection to the one of the data center or the second hydraulic fracturing unit (communications cable capable of being connected and disconnected are inherently storable when not in use). 
Makarychev-Mikhailov and Coskrey do not disclose wherein the communications cable (Paragraph [0035]) storage apparatus comprises one of a cable reel configured to be connected to the hydraulic fracturing unit (250) or a cable support configured to be connected to the hydraulic fracturing unit (250) and to receive windings of at least a portion of the length of communications cable (Paragraph [0035]).
Examiner takes official notice that it is old and well known to use a windable reel for the storage of data cable upon equipment intended for use with said data cable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized a communications cable with a windable reel upon the hydraulic fracturing unit in order to keep said communicaitons cable secure and ready until needed.
Regarding Claim 8, Makarychev-Mikhailov and Coskrey render obvious the system of claim 1, wherein the remote electrical power source comprises one or more of one or more power generation devices or one or more batteries (turbine).
Regarding Claim 9, Makarychev-Mikhailov and Coskrey render obvious the system of claim 1, wherein the power cable assembly comprises: a length of power cable including a first end having a power plug and second end having a power socket (inherent feature of disconnectable power cables).
Regarding Claim 10, Makarychev-Mikhailov and Coskrey render obvious the system of claim 1, wherein the power cable assembly comprises: 
A length of power cable; and 
A power cable storage apparatus configured to be connected to the hydraulic fracturing unit, to store the length of power cable when not in use, and to facilitate deployment of at least a portion of the length of power cable for use (power cable capable of being connected and disconnected are inherently storable when not in use). 
Makarychev-Mikhailov and Coskrey  do not disclose wherein the power cable storage apparatus comprises one of a power cable reel configured to be connected to the hydraulic fracturing unit (250) or a power cable support configured to be connected to the hydraulic fracturing unit (250) and to receive windings of at least a portion of the length of power cable.
Examiner takes official notice that it is old and well known to use a windable reel for the storage of power cable upon equipment intended for use with said power cable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized a power cable with a windable reel upon the hydraulic fracturing unit in order to keep said power cable secure and ready until needed.
Regarding Claim 11, Makarychev-Mikhailov discloses a hydraulic fracturing unit (250) comprising: 
A chassis (258); 
A pump (252) connected to the chassis and configured to pump a fracturing fluid; 
A gas turbine engine connected to the chassis and configured to convert fuel into a power output for operating the pump; 
A system for supplying fuel, enabling communications, and conveying electrical power associated with operation of the hydraulic fracturing unit (250), the system comprising: 
A fuel line connection assembly (274 and branches from 274 to 250) connected to the hydraulic fracturing unit (250) and configured to supply fuel from a fuel source (Paragraph: 0037]) to the first engine (first 254) connected to the chassis, the fuel line connection assembly (274 and branches from 274 to 250) comprising: 
A manifold line (274) defining an inlet end, an outlet end, and a flow path for fuel extending between the inlet end and the outlet end; and 
A distribution line (Figure 2: branch lines off 274 leading to 250) connected to the manifold line (274) and configured to provide flow communication between the manifold line (274) and the gas turbine engine, wherein the fuel line connection assembly (274 and branches from 274 to 250) is configured to one of: 
Provide flow communication between one of the fuel source (Paragraph: 0037]) or a second engine (second 254) of a second hydraulic fracturing unit (250) upstream of the gas turbine engine and a third engine (third 254) of a hydraulic fracturing unit (250) downstream of the gas turbine engine; or 
Provide flow communication solely between the fuel source (Paragraph: 0037]) and the engine;  Page 59 of 68 49284393v1Non-Provisional Patent Application Attorney Docket No. B 107245 1060US 
A communications cable (Paragraph [0035]) assembly connected to the hydraulic fracturing unit (250) and configured to enable data communications between the hydraulic fracturing unit (250) and one of a data center (260) remote from the hydraulic fracturing unit (250) or an additional hydraulic fracturing unit (250).
Makarychev-Mikhailov does not disclose the first, second, or third engines being gas turbine engines; and 
While Makarychev-Mikhailov does disclose electrical power being supplied to the hydraulic fracturing units and other wellsite equipment, Makarychev-Mikhailov does not specifically disclose a power cable assembly configured to be connected to the hydraulic fracturing unit (250) and to convey electrical power between the hydraulic fracturing unit (250) and one or more of a remote electrical power source or one or more of the plurality of hydraulic fracturing units (250).
Coskrey discloses a fracturing trailer wherein the engine connected to a hydraulic fracturing unit is a turbine (Coskrey: Paragraph [0012]). 
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the turbine engine of Coskrey as the first, second and third engines in the invention of Makarychev-Mikhailov since Makarychev-Mikhailov teaches that it is well known in the art to use use an engine of undetermined type to utilize a hydraulic fracturing unit but leaves the reader to guess what the specific form of the engine might be, thus leading the reader to look elsewhere for a suitable engine known by those of ordinary skill in the art. The invention of Coskrey, describing such a engine, would have been obvious to use in combination. 
Regarding Claim 12, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing unit (250) of claim 11, wherein the gas turbine engine is connected to the pump via a transmission (Coskrey: Paragraph [0012]).
Regarding Claim 13, Makarychev-Mikhailov discloses a hydraulic fracturing system comprising: 
A plurality of hydraulic fracturing units (250); 
A main fuel line (274) configured to supply fuel from a fuel source (Paragraph: 0037]) to a plurality of hydraulic fracturing units (250); 
A first hydraulic fracturing unit (250) of the plurality of hydraulic fracturing units (250) comprising: 
A chassis (258); 
A pump (252) connected to the chassis and configured to pump fracturing fluid; 
A first engine (first 254) connected to the chassis and configured to convert fuel into a power output for operating the pump; 
A system for supplying fuel, enabling communications, and conveying electrical power associated with operation of the first hydraulic fracturing unit (250), the system comprising: 
A fuel line connection assembly (274 and branches from 274 to 250) connected to the first hydraulic fracturing unit (250) configured to one of: 
Provide flow communication between one of the main fuel line (274) or a second engine (second 254) of a second hydraulic fracturing unit (250) upstream of the first engine (first 254) and a third engine of a third hydraulic fracturing unit (250) downstream of the first gas turbine engine (first 254); or 
Provide flow communication solely between the main fuel line (274) and the first gas turbine engine (first 254); 
A communications cable (Paragraph [0035]) assembly configured to enable data communications between the first hydraulic fracturing unit (250) and one of a data center (260) remote from the first hydraulic fracturing unit (250) or one or more additional hydraulic fracturing units (250) of the plurality of hydraulic fracturing units (250).
Makarychev-Mikhailov does not disclose the first, second, or third engines being gas turbine engines; and 
While Makarychev-Mikhailov does disclose electrical power being supplied to the hydraulic fracturing units and other wellsite equipment, Makarychev-Mikhailov does not specifically disclose a power cable assembly configured to be connected to the hydraulic fracturing unit (250) and to convey electrical power between the hydraulic fracturing unit (250) and one or more of a remote electrical power source or one or more of the plurality of hydraulic fracturing units (250).
Coskrey discloses a fracturing trailer wherein the engine connected to a hydraulic fracturing unit is a turbine (Coskrey: Paragraph [0012]). 
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the turbine engine of Coskrey as the first, second and third engines in the invention of Makarychev-Mikhailov since Makarychev-Mikhailov teaches that it is well known in the art to use use an engine of undetermined type to utilize a hydraulic fracturing unit but leaves the reader to guess what the specific form of the engine might be, thus leading the reader to look elsewhere for a suitable engine known by those of ordinary skill in the art. The invention of Coskrey, describing such a engine, would have been obvious to use in combination. 
Regarding Claim 14, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing system of claim 13, wherein: 
The fuel line connection assembly comprises a manifold line defining an inlet end, an outlet end, and a flow path for fuel extending between the inlet end and the outlet end, the manifold line being configured to provide at least a portion of a flow path for supplying fuel to the first gas turbine engine (fuel lines must inherently have an inlet and an outlet coupling in order to connect between a fuel source and a device requiring fuel); 
The inlet end of the manifold line (274) of the first hydraulic fracturing unit (250) is connected to an outlet of the main fuel line (274); 
The outlet end of the manifold line (274) of the first hydraulic unit is connected to an inlet end of a manifold line (274) of another one of the plurality of hydraulic fracturing units (250), thereby providing flow communication through the manifold line (274) of the first hydraulic fracturing unit (250) between the main fuel line (274) and the other one of the plurality of hydraulic fracturing units (250); 
The  communications assembly comprises a length of communications cable (Paragraph [0035]) having a proximate end connected to a first unit interface of the first hydraulic fracturing unit (250) and a remote end connected to a second unit interface of another hydraulic fracturing unit (250) of the plurality of hydraulic fracturing units (250); and 
The power cable assembly comprises length of power cable havinga first power cable end connected to a first receptacle of the first hydraulic fracturing unit (250) and a second power cable end connected to a second receptacle of another hydraulic fracturing unit (250) of the plurality of hydraulic fracturing units (250).
Regarding Claim 15, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing system of claim 14, further comprising a remote electrical power source, wherein: the inlet end of the manifold line (274) of the first hydraulic fracturing unit (250) is connected to an outlet of the main fuel line (274); 
The outlet end of the manifold line (274) of the first hydraulic unit is connected to an inlet end of a manifold line (274) of another one of the plurality of hydraulic fracturing units (250), thereby providing flow communication through the manifold line (274) of the first hydraulic fracturing unit (250) between the man fuel line (274) and the other one of the plurality of hydraulic fracturing units (250); 
The length of communications cable (Paragraph [0035]) comprises a proximate end connected to a first unit interface of the first hydraulic fracturing unit (250) and a remote end connected to a second unit interface of another hydraulic fracturing unit (250) of the plurality of hydraulic fracturing units (250); and  Page 63 of 68 49284393v1Non-Provisional Patent Application Attorney Docket No. B 107245 1060US 
The length of power cable comprises a first power cable end connected to a first receptacle of the first hydraulic fracturing unit (250) and a second power cable end connected to the remote electrical power source (265).
Regarding Claim 16, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing system of claim 15, further comprising a second length of power cable comprising a first power cable end connected to the first hydraulic fracturing unit (250) and a second power cable end coupled to another hydraulic fracturing unit (250) of the plurality of hydraulic fracturing units (250) (Coskrey: Paragraph [0023]).
Regarding Claim 17, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing system of claim 14, wherein: 
The inlet end of the manifold line (274) of the first hydraulic fracturing unit (250) is connected a fuel hub (Paragraph [0037]); 
The length of communications cable (Paragraph [0035]) comprises a proximate end connected to a first unit interface of the first hydraulic fracturing unit (250) and a remote end connected to a communications hub interface connected to the data center (260); and 
The length of power cable comprises a first power cable end connected to a first receptacle of the first hydraulic fracturing unit (250) and a second power cable end connected to a power hub connected to a plurality of power cables of a plurality of respective hydraulic fracturing units (250) (Coskrey: Paragraph [0024]).
Makarychev-Mikhailov and Coskrey do not disclose the outlet end of the manifold line (274) of the first hydraulic fracturing unit (250) is connected to a blocking device configured to prevent flow from the outlet end of the manifold line (274); 
Examiner takes official notice that it is old and well known to use a valve to operatively allow or disallow fluid flow to a fracturing unit.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have emplaced a valve to allow or disallow fuel flow to one or more of the hydraulic fracturing units via the manifold line when said fracturing unit is not in use.
Regarding Claim 18, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing system of claim 17, but does not disclose wherein one or more of: 
The fuel hub comprises a first fuel hub, and the hydraulic fracturing system comprises one or more additional fuel hubs; 
The communications hub (260) comprises a first hub, and the hydraulic fracturing system comprises one or more additional communications hubs; or 
The power hub (265) comprises a first power hub, and the hydraulic fracturing system comprises one or more additional power hubs, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to have multiple fuel, data, and communications hubs, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding Claim 19, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing system of claim 13, further comprising a remote electrical power source (265) , wherein: 
The inlet end of the manifold line (274) of the first hydraulic fracturing unit (250) is connected to a fuel hub (Paragraph [0037]); 
The length of communications cable (Paragraph [0035]) comprises a proximate end connected to a first unit interface of the first hydraulic fracturing unit (250) and a remote end connected to a communications hub interface connected to the data center (260); and 
The length of power cable comprises a first power cable end connected to a first receptacle of the first hydraulic fracturing unit (250) and a second power cable end connected to a power hub connected to a plurality of power cables of a plurality of respective hydraulic fracturing units (250) and the remote electrical power source.
Makarychev-Mikhailov and Coskrey do not disclose the outlet end of the manifold line (274) of the first hydraulic unit being connected to a blocking device configured to prevent flow from the outlet end of the manifold line (274).
Examiner takes official notice that it is old and well known to use a valve to operatively allow or disallow fluid flow to a fracturing unit.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have emplaced a valve to allow or disallow fuel flow to one or more of the hydraulic fracturing units via the manifold line when said fracturing unit is not in use.
Regarding Claim 20, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing system of claim 19, but do not disclose wherein one or more of: 
The fuel hub comprises a first fuel hub, and the hydraulic fracturing system comprises one or more additional fuel hubs; 
The communications hub interface comprises a first communications hub interface, and the hydraulic fracturing system comprises one or more additional communications hub interfaces; or the power hub comprises a first power hub, and the hydraulic fracturing system comprises one or more additional power hubs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have multiple fuel, data, and communications hubs/hub interfaces, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding Claim 21, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing system of claim 13, further comprising one or more of: 
A main fuel manifold (266) in flow communication with the fuel supply via the main fuel line (274); 
A communications harness in communication with the data center (260); or 
A power harness in electrical communication with a plurality of power cables of at least some of the plurality of hydraulic fracturing units (250), wherein one or more of: the inlet end of manifold line (274) of the first hydraulic fracturing unit (250) is in flow communication with the main fuel manifold; the communications cable (Paragraph [0035]) is connected to the communications harness; or the power cable of the first hydraulic unit is connected to the power harness.
Regarding Claim 22, Makarychev-Mikhailov and Coskrey render obvious the hydraulic fracturing system of claim 13, further comprising a remote electrical power source (265) and one or more of: 
A main fuel manifold (266) in flow communication with the fuel supply via the main fuel line (274); 
A communications harness in communication with the data center (260); or  Page 66 of 68 49284393v1Non-Provisional Patent Application Attorney Docket No. B 107245 1060US 
A power harness in electrical communication with the remote electrical power source and a plurality of power cables of at least some of the plurality of hydraulic fracturing units (250), wherein one or more of. the inlet end of manifold line (274) of the first hydraulic fracturing unit (250) is in flow communication with the main fuel manifold; the communications cable (Paragraph [0035]) is connected to the communications harness; or the power cable of the first hydraulic unit is connected to the power harness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679